Citation Nr: 1043940	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-35 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether severance of service connection for Hepatitis C, 
effective May 1, 2008, was proper.

2.  Whether severance of service connection for a major 
depressive disorder, effective May 1, 2008, was proper.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to June 
1974.

These matters were last before the Board of Veterans' Appeals 
(Board) in October 2008, on appeal from a February 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  In February 2008, 
the Board remanded the claims for additional development.

The Board notes that the Veteran submitted a notice of 
disagreement to a February 2006 rating decision granting 
entitlement to service connection for a major depressive disorder 
rated as 30 percent disabling.  However, as the Veteran did not 
submit a substantive appeal (VA Form 9) following the issuance of 
a November 2006 statement of the case on that issue, his 
representative later submitted an August 2008 statement 
reflecting that he was appealing only the issues of severance and 
the disability rating assigned for Hepatitis C, and VA has not 
indicated in any readjudications or notices that issue remains on 
appeal, the matter of entitlement to an increased rating for a 
major depressive disorder is not before the Board and will not be 
discussed.  See 38 C.F.R. § 20.202 (2010) (a timely substantive 
appeal (VA Form 9) must be filed following the RO's issuance of 
the Statement of the Case in order to vest the Board with 
jurisdiction over an issue). 

The issue of entitlement to an increased initial disability 
rating for Hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO granted service 
connection for Hepatitis C; a February 2006 rating decision 
granted entitlement to service connection for a major depressive 
disorder, on a secondary basis to Hepatitis C.

2.  The RO proposed severance of service connection for Hepatitis 
C and major depressive disorder in May 2006 and the Veteran 
received written notice of the proposed severances by letter 
dated June 2006.

3.  The RO, February 2008, severed service connection for 
Hepatitis C and major depressive disorder, and the Veteran filed 
a timely appeal to that decision.

4.  The evidence of record does not establish that the awards of 
service connection for Hepatitis C and, secondarily, a major 
depressive disorder, were clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
Hepatitis C was improper.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 
5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d) (2010).

2.  The severance of the award of service connection for major 
depressive disorder was improper.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Severance of Service Connection

The Veteran seeks restoration of service connection for Hepatitis 
C and a major depressive disorder.  The benefit of the doubt rule 
provides that a veteran will prevail in a case where the positive 
evidence is in a relative balance with the negative evidence.  
Therefore, a veteran prevails in a claim when (1) the weight of 
the evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is against 
a veteran's claim that the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a three (3)-step 
inquiry.  First, the Board must determine whether the evidence 
comes from a "competent" source.  The Board must then determine 
if the evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

VA must follow specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. § 3.105 
direct, in pertinent part, that service connection will be 
severed only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  Id.  The claimant will be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  Id.  If additional 
evidence is not received within that period, final rating action 
will be taken and the award will be reduced or discontinued, if 
in order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
rating action expires.  Id.  Here, the record reflects that the 
Veteran received timely notice of the proposed reduction in June 
2006, of the final rating action in February 2008, and that 
severance was properly effective beginning in May 2008.

In order to sever a grant of service connection, the VA must 
demonstrate not only that that VA has followed the applicable 
procedural safeguards, but that the grant was clearly and 
unmistakably erroneous.  The evidentiary standard for clear and 
unmistakable error (CUE) has been analyzed in a number of 
opinions by the United States Court of Appeals for Veterans 
Claims (Court).  Most of these address the appeals of claimants 
seeking a finding of CUE in a past denial of benefits.  However, 
the Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on CUE.  
Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied with 
specific procedures and the Secretary meets his high burden of 
proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof on 
the VA when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable previous 
determination overturned").

There is a three(3)-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in 
a final decision are applied to a determination as to whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
38 C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).

The Veteran filed a claim of entitlement to service connection 
for hepatitis C in December 2004.  Before granting service 
connection, the RO provided him with a VA examination and 
gathered private medical records reflecting his diagnosis as well 
as a questionnaire, showing that he had denied all risk factors 
for Hepatitis C in February 2005.  The RO granted service 
connection for Hepatitis C in a March 2005 rating decision.  The 
rating decision reflects that the grant was based on the service 
treatment records (reflecting diagnosis of viral hepatitis and 
that several of the Veteran's friends had been hospitalized for 
hepatitis), the questionnaire, and the VA examination results.

The February 2005 VA examiner noted the Veteran's in-service 
history and private diagnosis of Hepatitis C.  Explaining that 
the Veteran had denied all risk factors for Hepatitis C, and 
reported that he only drank up to two alcoholic beverages per 
werk prior to 2002 (with no alcohol intake after his diagnosis), 
the examiner stated that his in-service hospitalization was 
likely due to viral hepatitis and not Hepatitis C.  The examiner 
did not specifically state whether or not current Hepatitis C was 
the result of the Veteran's service, but the opinion reflects 
that the examiner believed the current disability was not related 
to, and was distinguishable from, in-service viral hepatitis.

The Board notes that Hepatitis C is defined as a "viral 
disease" that is usually "acute," but "approximately 50 
percent of acutely infected persons develop chronic hepatitis." 
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 856 (31st Ed. 2007); and 
see Kirwin v. Brown, 8 Vet. App. 148, 153 (1995) (three judge 
panel decision) (holding that the Board had erroneously placed 
"reliance on [a] medical treatise [] for more than purely 
definitional purposes" in violation of the earlier holding in 
Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (notice and comment 
of reliance on medical evidence outside the record must be given 
the claimant)).  The Board notes that the corollary of Kirwin is 
that information from medical sources outside the record can be 
used for purely definitional purposes.  The definition provided 
by Dorland's Illustrated Medical Dictionary reveals that 
Hepatitis C may, despite the distinction drawn by the 2005 
examiner, be classified as viral hepatitis.

In July 2005, the Veteran filed a claim of entitlement to service 
connection for a major depressive disorder, secondary to 
Hepatitis C.  In February 2006, the RO granted entitlement to 
service connection for major depressive disorder based on private 
treatment records and a February 2006 VA examination.  The 
February 2006 examiner concluded that it was as likely as not 
that the Veteran had developed symptoms of depression as a result 
of his Hepatitis C.  The examination report reflects that the 
Veteran informed the examiner that many of his friends in service 
were abusing drugs and, although he did not abuse drugs, he 
believes that he acquired hepatitis at that time.

However, in May 2006, the RO notified the Veteran of the proposal 
to sever service connection for his Hepatitis C and major 
depressive disorder.  In support of this proposal, the RO noted 
that the February 2005 VA examination report did not clearly 
correlate any current Hepatitis C to the viral hepatitis 
experienced in service and instead indicated that the current and 
former diagnoses were etiologically unrelated.  Severance was 
proposed for a major depressive disorder since entitlement to 
service connection for that disability was premised on 
entitlement to service connection for Hepatitis C.

Initially, the Board notes that the RO did not receive any new 
evidence, other than the February 2006 VA examination supporting 
a secondary relationship between Hepatitis C and depressive 
disorder, between granting the Veteran service connection in 
March 2005 and proposing to sever service connection in May 2006.  
Indeed, the RO simply found in 2006 that the compensation and 
pension examiner's opinion was not sufficient to grant service 
connection and labeled the March 2005 rating decision clear and 
unmistakable error.  

New evidence was received in between the proposal to sever 
service connection and the February 2008 rating decision severing 
service connection.  Specifically, the Veteran was afforded a 
hearing before a Decision Review Officer in January 2007 and 
another VA examination in November 2007; additional private 
records were added to the claims file.  During the January 2007 
hearing, the Veteran testified that he shared razors with friends 
when he was in service.  A March 2007 letter from the Veteran's 
private physician identifies his viral infection in service as 
his only risk factor for developing chronic Hepatitis C.  A 2007 
VA examiner noted that, about the same time as the in-service 
diagnosis of viral hepatitis, the Veteran was observed to have 
emotional and attitudinal problems and was referred to an alcohol 
and drug abuse rehabilitation program for transitional support.  
The examination report reflects that the Veteran admitted to use 
of intranasal cocaine following service (but stated that he 
ceased all cocaine use in 1995).  Although the examiner did not 
discuss the Veteran's history of alcohol use, the report 
concludes that "it is not likely that he developed HCV in the 
service and more likely his diagnosis in 2002 was alcoholic 
hepatitis."

Subsequent to the February 2008 rating decision, the Veteran 
submitted a lay statement and a private medical opinion from his 
psychologist.  In May 2008 the Veteran wrote, in contradiction to 
the questionnaire he completed in February 2005, that he had 
never denied using toothbrushes or razors of other men in 
service.  His psychologist stated in a March 2009 letter that, 
although the use of alcohol was discussed in the Veteran's VA 
records, he did not have any addiction or substance abuse 
problems that put him at risk for developing Hepatitis C.

The evidence of record reflects that the Veteran was diagnosed 
with viral hepatitis in service, at a time when many of his 
friends also were experiencing hepatitis.  He was referred to a 
drug and alcohol rehabilitation program in service, but a note 
from that program shows that the Veteran denied in-service 
substance abuse.  In 2002, the Veteran was again diagnosed with 
viral hepatitis, specifically viral Hepatitis C.  He denied all 
risk factors for Hepatitis C in 2005, but subsequently testified 
that he had shared razors and toothbrushes with other men in 
service.  Although the Veteran has consistently denied abusing 
substances while in service, he did inform the 2007 VA examiner 
that, for an undisclosed amount of time after service, he used 
intranasal cocaine.  Despite the Veteran's statements that he did 
not abuse alcohol, and the 2002 private physician's diagnosis of 
viral Hepatitis C, the 2007 examiner determined that the correct 
diagnosis of his current disability was alcoholic Hepatitis C, 
unrelated to viral hepatitis in service.  The 2005 examiner also 
indicated the current Hepatitis C was not related to service 
because it was not viral in origin.  However, the 2005 examiner 
did not provide any additional explanation and that opinion 
contradicts other evidence (specifically Dorland's Dictionary and 
the November 2002 private diagnosis) showing that Hepatitis C is 
a type of viral hepatitis.

The Veteran is competent to testify about the symptoms he 
experienced and the circumstances of his service.  38 C.F.R. § 
3.159.  However, some of his statements have been contradictory - 
i.e. noting on the 2005 questionnaire that he had never used 
cocaine or shared razors/toothbrushes, but later testifying to 
having shared razors and informing the 2007 examiner that he had 
used intranasal cocaine - and, as such, impair his credibility.  
Caluza, 7 Vet. App. at 511-512; and see Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Despite the Veteran's diminished 
credibility, the Board cannot find that the grant of service 
connection for Hepatitis C (and, by correlation, for major 
depressive disorder) constituted CUE.  

As noted above, to uphold a finding of CUE, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made." 
Damrel, 6 Vet. App. at 245.  Here, the rating decisions issued by 
the RO clearly reflect that the "error" was the interpretation 
of the 2005 VA examination report.  The author of the 2005 rating 
decision (granting service connection for Hepatitis C) found that 
the evidence - consisting of service treatment records showing 
viral hepatitis, private post-service diagnosis of viral 
Hepatitis C, and the 2005 VA examination - was at least in 
equipoise and granted service connection by resolving reasonable 
doubt in the Veteran's favor.  The author of the 2006 rating 
decision (proposing to sever service connection) found that the 
2005 VA examination report showed that current Hepatitis C was 
not related to service and, as such, the 2005 rating decision was 
CUE.  As noted above, the 2005 examination report states that the 
Veteran's in-service hepatitis was viral and his current 
diagnosis was Hepatitis C, but does not explain why the current 
diagnosis could not be the result of an in-service viral 
hepatitis infection.  The Board finds the opinion of the 2005 
examiner open to interpretation and, as such, debatable and not a 
ground for a determination of CUE.

However, a determination of CUE also may be premised on a change 
in diagnosis pursuant to 38 C.F.R. § 3.105(d).  The 2007 VA 
examiner determined that the Veteran's current disability was 
alcoholic Hepatitis C, not viral hepatitis.  However, the 
examiner did not support that diagnosis with discussion of the 
Veteran's history of alcohol abuse and appears to have relied 
solely on the Veteran's in-service referral to an alcohol and 
drug abuse rehabilitation program even though the claims file 
does not reflect that he was referred to that program for more 
than an emotional and attitudinal problem and treatment notes 
from the program reflect that he denied all substance abuse.  As 
the 2007 examiner did not provide a thorough rationale for his 
decision, and because he did not, as required by 38 C.F.R. § 
3.105(d), certify that the diagnosis on which service connection 
was predicated is clearly erroneous, the Board also finds that 
change in diagnosis is not, in this case, sufficient premises for 
a determination of CUE.

Therefore, the Board finds that the alleged error was not 
"undebatable" and, as such, there was no clear and unmistakable 
error made in granting service connection.  The severances of the 
awards of service connection for Hepatitis C and major depressive 
disorder were improper.  To that extent, the Veteran's appeal is 
granted.


ORDER

Severance of service connection for Hepatitis C was improper, 
and, accordingly, service connection is restored; the appeal is 
to this extent granted.

Severance of service connection for a major depressive disorder 
was improper, and, accordingly, service connection is restored; 
the appeal is to this extent granted.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to an 
increased evaluation for Hepatitis C.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The last VA treatment note 
within the claims file is dated February 2008; treatment notes 
showing regular treatment through August 2006 are also present.  
While this case is in remand status, the RO/AMC must attempt to 
gather any outstanding records of VA treatment provided between 
August 2006 and February 2008 as well as treatment after February 
2008.

The claims file also reflects that private treatment records are 
outstanding.  The Veteran submitted medical opinions indicating 
that he receives private treatment from a Dr. Robert Leventhal 
for his Hepatitis C.  Specifically, a March 2007 letter from Dr. 
Leventhal indicates that he has been treating the Veteran since 
2002, but the only treatment note of record is dated November 
2002.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Further, the Veteran was last provided a VA examination for 
Hepatitis C in November 2007.  As more than three (3) years have 
passed since that examination and the Veteran has contended that 
his disability has worsened, the Board finds that an additional 
examination is needed to determine the current severity of his 
Hepatitis C.  Pursuant to 38 C.F.R. § 3.327(a) (2010), 
examinations will be requested whenever VA determines, as in this 
case, that there is a need to determine the exact nature, or 
severity, of a disability.  See also 38 C.F.R. § 3.159 (2010); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).    VA has the authority to 
schedule a compensation and pension examination when such is 
deemed necessary, and the Veteran has an obligation to report for 
that examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received from August 2006 to the present.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file - to specifically include records 
dated after November 2002 from Dr. Robert 
Leventhal.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform him and provide 
him an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his service-connected 
Hepatitis C.  The following considerations 
will govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination reports 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
conducting an interview with, and 
examination of, the Veteran, the 
examiner must provide current findings 
as to the severity of his Hepatitis C.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should explain why and so state.  
The examiner must specifically identify 
the evidence of record relied upon in 
his or her decision and is asked to 
review any pertinent private treatment 
records acquired as the result of this 
remand as well as the Veteran's VA 
treatment records and prior VA 
examination reports.

d.	Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  

e.	If the examiner is not a VA 
physician, a physician must review 
and sign the report.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  The RO/AMC must readjudicate the 
Veteran's claim.  The RO/AMC must consider 
the propriety of "staged" ratings based on 
any changes in the degree of severity of the 
disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


